the following was pronounced as the opinion of this Court, (consisting of Judges Fleming, Brook, Cabell, and Coalter,)
Judge Fleming

dissenting.

“ This Court is of opinion, that the said decree is erroneous : therefore, it is decreed and ordered that the same be reversed and annulled, with costs: and this Court, proceeding to make such decree as the said Superior Court of Chancery ought to have pronounced, is of opinion, that the decree of the said Court, pronounced the twenty-first day of September, 1803, and sought by the bill of review in this cause to be reviewed and reversed, is also erroneous : therefore it is further decreed and ordered that the same be reversed and annulled; that the injunction awarded the said John Stockton to stay execution of a judgment recovered against him by the said Harman Cook in the District Court, held at New-London at September Term, 1797, be perpetual; and that the *71appellees, out of the estate of the said Harman Cook in their hands to be administered, if so much thereof they have, pay to the appellants the costs expended by the said John Stockton, as well in prosecuting his suit on the bill of review, as in prosecuting the original suit in the said Court of Chancery.”